Citation Nr: 1601057	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-48 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acne disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran provided testimony at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran claims service connection for acne of the chest, face, and back as a result of exposure to herbicides.  As an initial matter, the Board notes that the Veteran's service separation form indicates service in the Republic of Vietnam.  

The service medical records show that he complained of a rash on his face in January 1972 that was treated with Fostex soap.  It was noted in November 1972 that he had acne and mild pseudofolliculitis.  

The Veteran testified at the Board hearing that he experienced acne post service.  He stated that he was treated in 1987 and 1985 privately, but that he did not have copies of these treatment records.  He also testified that he was treated by VA. 

In the case of Veterans who have been exposed to an herbicide agent during active service, there is a presumption service connection for certain listed diseases, which listed diseases include chloracne, but not any other form of acne.  38 C.F.R. § 3.309(e) (2015).  The Board notes that there is currently no record of diagnosed chloracne of record.  

The Veteran was provided a VA residuals of dioxin exposure examination in April 1992.  There was a diagnosis of dermatitis.  However, the examiner did not provided an opinion as to the etiology of the claimed disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board, therefore, finds that a remand for an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all available VA and non-VA treatment records with the file, to include records from the South Fulton Hospital in East Point Georgia as identified at the Board hearing.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any acne disability.  The examiner must review the claim file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  If the examiner finds that an additional opinion or examination is needed to fully address the questions posed above, appropriate action should be undertaken.  

(a)  Identify all diagnosed skin disabilities, to include any acne, residuals of acne, or chloracne. 

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any acne disability, is due to service, to include exposure to herbicides during service.  The examiner must consider the notations of acne in the service medical records in January 1972 and November 1972.  The examiner should also consider the Veteran's contentions of treatment for acne since separation from service.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

